MR. PRESIDING JUSTICE BURKE delivered the opinion of the court. Plaintiff is a member of Local 225, a subordinate Lodge of the Brotherhood of Railroad Trainmen, a labor organization. On October 9, 1963, he was nominated by members of the Local to run in the union, election to he held on November 13,1963, as legislative representative and also as delegate to the Brotherhood convention to be held in 1964. His nomination was accepted by tbe Lodge. In a letter dated October 14, 1963, tbe national president of tbe Brotberbood ordered tbe secretary of tbe Local to disregard plaintiff’s nomination. He filed a complaint for an injunction restraining tbe defendants from preventing bhn from running for offiee in tbe Local and in tbe Brotherhood and a judgment for damages because of injuries to bis reputation. He moved for a temporary injunction to enjoin tbe defendants from bolding an election in tbe Local until determination of bis right to be a candidate on the local ballot. In bis verified motion be set out that be would be irreparably denied bis right as a union member if tbe election be held prior to tbe determination of bis right to be on the ballot. He stated that a delay in bolding tbe election would not barm tbe defendants or tbe union. He pointed out that since bis name was not on the ballot there would be no contest in tbe election and no ballots would be sent out by tbe Local secretary. Tbe motion of tbe Local officers and tbe national viee-president of tbe Brotberbood to dismiss tbe complaint for want of equity was denied without prejudice to defendants’ right to raise tbe objections in their answer. Plaintiff appeals from tbe order denying bis temporary injunction. Plaintiff maintains that tbe Chancellor abused bis discretion when be denied tbe motion for a temporary injunction. Tbe plaintiff was charged with and found guilty of permitting tbe raising of dues without notice and without a secret ballot as required by tbe Landrum-Griffin Act as well as tbe union constitution and removed from bis offiee of President of tbe Local and barred from bolding office. An appeal by the plaintiff from tbe finding and order is pending before tbe national convention of tbe Brotberbood. Tbe attorney for tbe defendants stated, during oral argument, that lie understood that the convention would be held in October 1964. The complaint does not make any allegation of ultimate fact to bring plaintiff within any exception to the rule that a court of equity may not intervene until the remedies within the procedures of the union have been exhausted. By seeking a temporary mandatory injunction the plaintiff attempts to circumvent this rule. We think that the Chancellor exercised good judgment in denying the motion for a temporary injunction and that there was no abuse of discretion. The order is affirmed. Order affirmed. FRIEND and BRYANT, JJ., concur.